 1   MCGREGOR W. SCOTT
     United States Attorney
 2   GARY M. LEUIS
     Special Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, California 93721
 4   Telephone: (559) 497-4000
 5
     Attorneys for Plaintiff
 6   United States of America
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,
                                                  Case No. 1:18-po-00299-SAB
12                    Plaintiff,
13   vs.                                          STIPULATION TO CONTINUE STATUS
                                                  CONFERENCE; ORDER
14   ALBERTO DELEON JR.,
15                    Defendant.
16
17          IT IS HEREBY STIPULATED, by and between the parties, through their respective
18   counsel, Special Assistant United States Attorney Gary M. Leuis, counsel for the plaintiff the
19   UNITED STATES OF AMERICA, and Attorney Karen L. Lynch, counsel for ALBERT DELEON
20   JR., that the Court continue the February 7 status conference to March 21 at 10 a.m.
21          There are outstanding interview requests to witnesses for information on what was
22   observed and heard. Until there is more factual development, the parties cannot proceed.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
 1   Accordingly, the parties request additional time to further investigate the case in hopes of reaching
 2   a resolution.
 3
 4   Respectfully submitted,
 5                                                 McGREGOR W. SCOTT
                                                   United States Attorney
 6
 7   Date: February 4, 2019                        /s/ Gary M. Leuis
                                                   GARY M. LEUIS
 8                                                 Special Assistant United States Attorney
                                                   Attorney for Plaintiff
 9
10                                                 KAREN L. LYNCH, INC.
11   Date: February 4, 2019                        /s/ Karen L. Lynch
                                                   KAREN L. LYNCH
12                                                 Attorney for Defendant
                                                   ALBERTO DELEON JR.
13
14
15                                               ORDER
16            The Court accepts the above stipulation and adopts its terms as the order of this Court.
17   Accordingly, the February 7 status conference set in Case No. 1:18-po-00299-SAB is hereby
18   continued to March 21, 2019 at 10 a.m.
19
20   IT IS SO ORDERED.
21   Dated:     February 5, 2019
22                                                        UNITED STATES MAGISTRATE JUDGE

23
24
25
26
27

28


                                                      2
